Buchanan, J.
The plaintiff claims of the defendants, his daughter and his son-in-law, certain slaves, which the petition avers the daughter constituted to herself in dowry by marriage contract, although the same actually belonged to plaintiff.
Now it is proved, and in fact admitted by the petition, that plaintiff was a party to the marriage contract, and signed the same.
We think, therefore, with the District Judge, that the plaintiff is estopped from contesting His daughter’s title to the slaves in question.
The rules applicable to donations inter vivos are improperly invoked by the plaintiff. There is nothing, either in the recitals of the marriage contract or in the other evidence in the cause, which implies a donation of these slaves by plaintiff to his daughter.
Judgment affirmed, with costs.